Exhibit 10.01

LOGO [g15910g75g52.jpg]

Transaction Network Services, Inc.

11480 Commerce Park Drive, #600

Reston, VA 20191

Ladies and Gentlemen:

We refer to the Asset Purchase Agreement by and between VeriSign, Inc. and
Transaction Network Services, Inc. dated March 2, 2009 (the “Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Agreement. As we have discussed, you and we have agreed upon
the following clarifications and modifications of the Agreement.

 

  (i) The parties agree that the definition of Assumed Contracts for those
Material Contracts that relate to a Material Customer or a Material Vendor shall
include only those Contracts that relate exclusively to the Business.
Accordingly, the definition of Assumed Contracts shall be modified to add the
following new sentences at the end of the current definition: “For purposes of
clarification, those Material Contracts that relate to a Material Customer or
Material Vendor shall be deemed Assumed Contracts only to the extent such
Contracts relate exclusively to the Business. The foregoing shall not modify any
rights or obligations of the parties under the Agreement with respect to a
Shared Contract.”

 

  (ii) As discussed between the parties, each party may be unable to meet the
deadlines for certain pre-Closing deliverables imposed by the Agreement.
Accordingly, each party waives the specific deadlines for such pre-Closing
deliverables set forth below and agrees instead that each party will work in
good faith to provide such pre-Closing deliverables within a reasonable period
of time before the Closing Date. Specifically, the following timing requirements
set forth in the Agreement are hereby waived:

 

  •  

Purchaser’s obligation in Section 2.01(a) to designate wholly-owned Subsidiaries
not less than 5 Business Days prior to the Closing Date.

 

  •  

Seller’s obligation in Section 2.07(b) to designate in writing to Purchaser the
wire instructions at least 2 Business Days prior to the Closing Date.

 

  •  

Seller’s obligation in Section 2.03(b) to deliver to Purchaser the Estimated
Working Capital not less than 5 Business Days prior to the Closing Date.

 

  •  

Seller’s obligation in Section 2.09(a) to notify Purchaser in writing at least 5
Business Days prior to the Closing Date of the information required in
Section 2.09(a).

 

  •  

Purchaser’s obligation in Section 6.02(f) to indicate to Seller, not less than 5
days prior to Closing, to which Absent Employees, if any, it intends to offer
employment.



--------------------------------------------------------------------------------

LOGO [g15910g63t76.jpg]

 

  (iii) Seller’s obligation in Section 6.01(a) to update Section 1.01(a)(ii) of
the Seller Disclosure Schedules to reflect any change in the status of Employees
shall be reduced to only 1 day prior to Closing.

 

  (iv) Purchaser’s obligation in Section 6.01(a) to update Section 6.01(a) of
the Seller Disclosure Schedules will be subject to completion no later than 1
day prior to Closing.

 

  (v) We understand that Ty Nam has received an offer of employment from
Purchaser that contains terms that may be diminished from his current employment
terms with Seller, and that constitute “Good Reason” as defined under his Change
of Control Agreement. Seller will deliver to Purchaser and Ty Nam an executed
letter in the form previously agreed upon by Seller and Purchaser setting forth
Seller’s interpretation of certain matters in respect of Ty Nam’s Change in
Control Agreement. The parties hereby agree that any severance payment made by
Purchaser to Ty Nam pursuant to his Change of Control Agreement (as interpreted
in accordance with the aforementioned letter) shall be reimbursed by Seller
pursuant to and in accordance with Section 6.01(e) of the Agreement.

 

  (vi) The parties hereby agree that Seller will deliver to Purchaser and each
Change of Control Employee, excluding Ty Nam, an executed letter in the form
previously agreed upon by Seller and Purchaser setting forth Seller’s
interpretation that the deduction from any payments under the Change in Control
Agreements of any amounts accrued and payable under each VeriSign Bonus Plan for
each such employee is no longer relevant. Seller confirms and acknowledges that
any amounts paid by Purchaser pursuant to the terms of any Change of Control
Agreement (as interpreted in accordance with the aforementioned letters) shall
be reimbursed by Seller pursuant to and in accordance with Section 6.01(e) of
the Agreement. Accordingly, all language set forth on Section 1.01(a)(i) of the
Seller Disclosure Schedule other than names of Paul Florack, Rick Harris, David
Sitomer and Ty Nam shall be deleted and Seller will not be required to deliver
any amendments to the Change of Control Agreements at the Closing.

 

  (vii)

Notwithstanding Section 5.12 of the Agreement to the contrary, the parties
acknowledge and agree that the re-branding of the Business will require
substantial programming and coding work to modify and test application
screenshots, application reports, application interfaces, application object
names, references to URLs and Emails, and other Business applications & On-Line
Help to stop the use of the “VeriSign” name included on them. Accordingly,
Seller grants to Purchaser and its Subsidiaries a royalty-free, non-exclusive,
worldwide license to use Seller’s Trademarks and Logos for 12 months following
the Closing solely in connection with these limited Business products and
services and in substantially the same manner as they were used on these limited
Business products and services prior to Closing, provided that Purchaser shall
use reasonable best efforts to cease its use of Seller’s Trademarks and Logos
within 6 months of Closing, but in any event will cease all such use within 12
months of Closing. Purchaser shall provide notice to Seller in writing promptly
after Purchaser ceases its use of Seller’s Trademarks and Logos. The parties
further acknowledge and agree that the re-branding of Business product solution
sheets, product brochures, and other product literature involves over 500
documents and will require substantial work following the Closing and Purchaser
shall use reasonable best efforts to cease the use of the name “VeriSign” with
respect to such products within thirty (30) days of Closing, but in any event
shall cease all such use within sixty (60) days of Closing. Purchaser shall
provide notice to Seller in writing promptly after Purchaser ceases its use of
the name “VeriSign” with respect to such products. In any event, Purchase will
ensure that the quality of such products, services, and other materials is
consistent with or higher than that of VeriSign immediately



--------------------------------------------------------------------------------

LOGO [g15910g63t76.jpg]

 

 

prior to the Closing, and all goodwill arising from all such activities shall
inure solely to the benefit of VeriSign. Without limiting the foregoing, Seller
shall have the right to exercise reasonable quality control over Purchaser’s use
of the Seller’s Trademarks and Logos to the extent reasonably necessary to
maintain the validity and enforceability of the Seller’s Trademarks and Logos
and protect the goodwill associated therewith. Notwithstanding anything to the
contrary herein, Purchaser shall have no rights to use Seller’s Trademarks and
Logos in any URL’s or domain names other than those transferred to Purchaser
under the Agreement. Purchaser shall indemnify and hold harmless Seller and its
Subsidiaries from and against all Losses incurred by Seller and its Subsidiaries
that arise out of Purchaser’s use of Seller’s Trademarks and Logos and the name
“VeriSign” hereunder.

 

  (viii) Purchaser hereby acknowledges that certain of the Material Customer and
Material Vendor names set forth on Section 3.12(c) of the Seller Disclosure
Schedule do not reflect the current legal names of such Material Customers and
Material Vendors and agrees to treat Section 3.12(c) of the Seller Disclosure
Schedule as if such names had been updated.

 

  (ix) The parties hereby agree that (1) Section 1.01(a)(xi) of the Seller
Disclosure Schedule is replaced in its entirety by the Seller Disclosure
Schedule attached as Appendix A hereto and (2) Section 2.01(b)(xiv) of the
Seller Schedule is replaced in its entirety by the Seller Disclosure Schedule
attached as Appendix B hereto.

By countersigning below, you agree to the foregoing corrections and
modifications to the language of the Agreement and Seller Disclosure Schedules.



--------------------------------------------------------------------------------

LOGO [g15910g63t76.jpg]

 

Very truly yours,

VERISIGN, INC.

By:

 

/s/ Kevin A. Werner

 

Kevin A. Werner

Senior Vice-President

 

Accepted and agreed:

 

TRANSACTION NETWORK SERVICES, INC.

By:

 

/s/ Henry H. Graham, Jr.

Name:

  Henry H. Graham, Jr.

Title:

  Chief Executive Officer